Edwards, Justice.
The affidavit of the defendant alleges, that a levy was made under an execution issued in New-York, *121but it does not state that the judgment has, in fact, been satisfied, nor that there is any property now held under the levy. The plaintiff’s affidavit alleges that an order was obtained by default, during the accidental absence of his counsel, and that, before it was set aside, the property levied on was withdrawn „ from the effect of the execution.
Under these circumstances, I see no good reason why the plaintiff should be restrained from .enforcing his-levy in Kings county.
Motion denied, with $10 costs.